Campbell J.:
The statute iinder which this prosecution is had punishes “ every person who shall break and enter, in the night time, any office, shop, railroad depot or warehouse, not adjoining to or occupied with a dwelling house,” with intent to commit felony.
It is a plain principle of law, that where the statutes ommerate several elements as combining to create a crime, the crime can not properly be described without including all these elements. An entry into a shop or warehouse in the night, with intent to commit a felony, is not a crime under this statute unless it also appears that the shop or warehouse is neither adjoining to nor occupied with a dwelling. Burglary at common law must be committed in such a place as is within the definition of a dwelling, which term has received an enlarged signification. Entering other, buildings was not regarded in the same light. In making a pew crime, the Legislature have *433seen fit to select a peculiar class of buildings; and it can not be enlarged or varied.
The information is defective in not setting forth any offense known to our laws; and the judgment was therefore erroneous, and must be reversed.
Manning & Ciiristiancy JJ. concurred.
Martin Cii. J. was absent.